Russell, G. J.
1. Tlie evidence was sufficient to support the verdict finding the defendant guilty.
2. The defendant in this case was tried jointly with the defendant in Cofer v. State, ante. Each of the defendants filed a motion for new-trial, and excepted to the overruling of the motion. The motion in this *884caso is based upon the same evidence and charge 'of the court, and contains grounds identical with those urged in the Cofer ease; and the judgment herein is therefore controlled by the decision in the Cofer case.
No. 5462.
February 26, 1927.
Counsel as in case next preceding.

Judgment affirmed.


All the Justices■ concur, except Atkinson and Sines, JJ., ■dissenting.